Exhibit 10.34


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of August 1,
2011, and is effective as of November 1, 2011, (the “Effective Date”) by and
between Vista Staffing Solutions, Inc. (together with its affiliates, the
“Company”), On Assignment, Inc. (“OA”) and Christian Rutherford
(“Executive”).  The Company, OA and Executive are later in this Agreement
sometimes referred to individually as a “Party” or collectively as the
“Parties.”


RECITALS


The Company, OA and Executive desire to enter into this Agreement pursuant to
which Executive is employed as the President of the Company.


AGREEMENT


1.           Employment Term.  Subject to the provisions for earlier termination
hereinafter provided, Executive’s employment shall continue for a term
commencing on the Effective Date, and ending on December 31, 2012 (the “Initial
Termination Date”); provided, that this Agreement shall be automatically
extended for one additional year on the Initial Termination Date and on each
subsequent anniversary of the Initial Termination Date unless either Executive
or the Company elects not to so extend such term by notifying the other Party,
in accordance with Section 7 below, of such election not less than sixty days
prior to the Initial Termination Date, or any anniversary thereof, as applicable
(in any case, the “Employment Period”).  As of the Effective Date, this
Agreement shall supersede the Consulting Services Agreement (“Consulting
Agreement”) entered into between Executive and OA on or about December 23, 2010.


2.           Position and Duties.
 
(a)           Position.  During the Employment Period, Executive shall serve as
the President of the Company and shall perform such employment duties and shall
have such rights, privileges and authority as are usual and customary for such
position.  Executive shall report to the Chief Executive Officer of OA
(currently Peter Dameris) or other individual as designated by the Board of
Directors of OA.  OA shall retain full direction and control of the means and
methods by which Executive performs the above services.  At OA’s reasonable
request, Executive shall serve OA, the Company and/or their subsidiaries and
affiliates in such other offices and capacities in addition to serving as the
President of the Company as the Company shall designate, consistent with
Executive’s position as President of the Company, with discussion between the
parties regarding whether additional compensation beyond that specified in this
Agreement is warranted.
 
(b)           Place of Employment.  During the Employment Period, Executive
shall perform the services required by this Agreement at the Company’s principal
offices in Salt Lake City, Utah, unless otherwise mutually agreed upon by the
Parties.  Notwithstanding the foregoing, Executive may from time to time be
required to travel temporarily to other locations on the Company’s business.

 
1

--------------------------------------------------------------------------------

 
Exhibit 10.34







(c)           Exclusivity.  During the Employment Period, except for such other
activities as the Compensation Committee of OA (the “Committee”) shall approve
in writing in its sole discretion and as provided below in this Section 2(c),
Executive shall devote Executive’s entire business time, business attention and
business energies to the business and affairs of the Company, to the performance
of Executive’s duties under this Agreement and to the promotion of the Company’s
interests, and shall not (i) accept any other employment, directorship or
consultancy, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be
competitive with, or that might place Executive in a competing position to, that
of the Company or OA.


3.           Compensation.


(a)           Base Salary.  During the Employment Period, the Company shall pay
Executive a base salary (the “Base Salary”) initially set at $271,000 per year,
payable in accordance with the Company’s normal payroll procedures applicable to
similarly situated senior executives of OA, as in effect from time to
time.  Beginning in calendar year 2013 and thereafter during the Employment
Period, the Base Salary shall be subject to annual review and increase in the
sole discretion of the Committee.


                                (b)           Annual Bonus.  In addition to the
Base Salary, Executive shall be eligible to earn an annual cash bonus in respect
of each calendar year during the Employment Period beginning in calendar year
2012, as described below (each, an “Annual Bonus”), subject in each case to
Executive’s continued employment through the 31st day of December in the year in
respect of which any Annual Bonus becomes payable.  In respect of calendar year
2012 and thereafter during the Employment Period, Executive will be eligible to
receive an Annual Bonus in an amount up to 75% of Executive’s Base Salary for
each fiscal year, as determined by the Committee based upon OA’s and the
Company’s achievement (“Tier 1”) and overachievement (“Tier 2”) of budgetary and
other objectives set by the Committee after review of financial performance
plans.  The Committee will determine the performance targets applicable to the
Annual Bonus.  For the avoidance of doubt, Executive shall not be entitled to an
Annual Bonus under the Agreement for 2011.  Each Annual Bonus shall be paid to
Executive, to the extent that any such Annual Bonus becomes payable, within
thirty days after the date on which the Committee conclusively determines the
extent to which the applicable performance criteria have (or have not) been
met.  The bonus opportunity set forth in Executive’s Consulting Agreement shall
govern for calendar year 2011.


 
(c)           Restricted Stock Units. During the first 90 days of 2012 and
subject to Committee approval, OA will grant Executive, under the OA 2010
Incentive Award Plan (the “Equity Plan”), restricted stock units (“RSUs”) with a
grant date fair market value of $190,000.  Sixty percent of the grant will time
vest in three equal annual installments.  The remaining 40% is performance-based
(“Performance-Vesting Grant’), vesting in three equal, annual installments on
the first three anniversaries of the grant date subject to attainment of the
performance targets established by the Committee for that year.  The portion of
the Performance-Vesting Grant which does not vest
 

 
2

--------------------------------------------------------------------------------

 
Exhibit 10.34



because the performance goal was not attained rolls forward to become part of
the following year’s Performance Vesting Grant scheduled to vest contingent upon
attainment of the applicable target for the following year.  The RSUs shall be
governed in all respects by the terms of the Equity Plan and the applicable RSU
Agreements.  Other than the grant described in this section, equity awards  for
years following 2012 shall be in the discretion of the Committee.
 
               (d)           Benefit Plans; Technology.  During the Employment
Period, Executive and Executive’s legal dependants shall be eligible to
participate in the welfare benefit plans, policies and programs (including, if
applicable, medical, dental, disability, life and accidental death insurance
plans and programs) maintained by OA generally for its senior executives.  In
addition, during the Employment Period, Executive shall be eligible to
participate in such incentive, savings and retirement plans, policies and
programs as are made available to similarly situated senior executives of OA,
provided, that the OA shall have no obligation, in any case, to adopt, maintain
or continue any such plans, policies or programs.  During the Employment Period,
Executive shall be eligible to receive technology equipment and support
commensurate with Executive’s position and comparable to that provided to
similarly situated senior executives of OA.


(d)           Vacation.  In accordance with applicable Company and OA policy,
Executive will be free to take time off from work for vacation or other personal
time at Executive’s discretion in a manner that is consistent with Executive’s
duties and responsibilities to the Company and OA and that permits Executive to
complete Executive’s work in a timely and professional manner, while providing
excellent service to the Company’s and OA’s customers and partners and
minimizing inconvenience to co-workers.


(e)           Expenses.  During the Employment Period, Executive shall be
entitled to receive prompt reimbursement of all reasonable business expenses
incurred by Executive in accordance with the expense reimbursement policy of OA
applicable to senior executives of OA, as in effect from time to time, provided
that Executive properly substantiates such expenses in accordance with such
policy.


 4.           Termination of Employment.


 
           Either the Company or Executive may terminate Executive’s employment
at any time for any reason or no reason, subject to the terms and conditions of
this Section 4.  The following provisions shall control any such termination of
Executive’s employment:
 
(a)           Termination Without Cause.  The Company may terminate Executive’s
employment without Cause (as defined below) at any time during the Employment
Period upon written notice to Executive provided in accordance with Section 7
below.  If Executive’s employment is terminated as provided in this Section
4(a), the Company shall promptly, or in the case of obligations described in
clause (v) below, as such obligations become due to Executive, pay or provide to
Executive, (i) Executive’s earned but unpaid Base Salary accrued through the
Date of Termination, (ii) any Annual Bonus required to be paid to Executive
pursuant to this Agreement for any calendar year of the Company ending prior to
the Date of Termination (as defined below), to the extent payable, but not
previously paid, (iii) reimbursement of any business expenses incurred by
Executive prior to the Date of Termination that are

 
3

--------------------------------------------------------------------------------

 
Exhibit 10.34



reimbursable under Section 3(f) above, and (iv) any vested benefits and other
amounts due to Executive under any plan, program or policy of the Company or OA
(together, the “Accrued Obligations”).  In addition, subject to Section 4(i)
below, Executive’s execution and non-revocation of a binding Release (as defined
below) in accordance with Section 4(f) below and Executive’s continued
compliance with the Confidentiality Agreement (as defined below), Executive
shall be entitled to the following payments and benefits from the Company (the
“Severance”):


 
(1)
continued payment of 100% of Executive’s Base Salary at the rate in effect as of
the Date of Termination, in substantially equal installments, for a period of
twelve months following the Date of Termination, in accordance with the
Company’s normal payroll procedures applicable to senior executives of OA, as in
effect from time to time (but no less often than monthly), provided, that
payment of the amounts described in this Section 4(a)(1) shall not commence
until the Company’s first payroll date occurring on or after the 30th day
following the Date of Termination (the “First Payroll Date”) and any amounts
that would otherwise have been paid prior to the First Payroll Date shall
instead be paid on the First Payroll Date;



 
(2)
subject to Executive’s proper election to continue healthcare coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
for a period of twelve months from the Date of Termination, the Company will pay
Executive the difference between Executive’s COBRA premiums (in respect of COBRA
benefits to be provided through third-party insurance maintained by the Company
under the Company’s benefit plans for Executive and his legal dependents, to the
extent each such individual received healthcare coverage provided by the Company
immediately prior to such termination of employment), and the cost to Executive
of such coverage immediately prior to such termination (subject to premium
increases affecting participants in such plan(s) generally). The Company shall
provide this premium cost offset in a manner that causes such COBRA benefits to
be exempt from the application of Section 409A under Treasury Regulation Section
1.409A-1(a)(5), provided, that if during the twelve month period, any plan
pursuant to which such benefits are to be provided ceases to be exempt from the
application of Section 409A under Treasury Regulation Section 1.409A-1(a)(5),
then an amount equal to each such remaining premium cost offset shall thereafter
be paid to Executive as currently taxable compensation in substantially equal
monthly


 
4

--------------------------------------------------------------------------------

 
Exhibit 10.34



installments over the remainder of the twelve month period.   Following such
twelve-month continuation period, any further continuation of such coverage
shall be at Executive’s sole expense, as and to the extent provided by law; and




Each payment under this Section 4(a)(1)(2) and (3) above shall be treated as a
separate payment for the purposes of Section 409A.


(b)           Death; Disability.  If Executive dies during the Employment Period
or Executive’s employment is terminated due to Executive’s Disability (as
defined below), Executive or Executive’s estate, as applicable, shall be
entitled to receive the Accrued Obligations.  In addition, subject to
Executive’s (or Executive’s estate’s) execution and non-revocation of a binding
Release in accordance with Section 4(g) below and Executive’s continued
compliance with the Confidentiality Agreement (upon a Disability termination),
Executive (or Executive’s estate) shall be entitled, for a period of six months
commencing on the Date of Termination, to payment of an amount equal to 50% of
the Annual Base Salary, payable over six months from Executive’s death or
Disability in approximately equal installments on regular salary payment dates.


(c)           Cause.  If Executive’s employment becomes terminable by the
Company for Cause (as defined below), the Company may terminate Executive’s
employment immediately upon notice to Executive provided in accordance with
Section 7 below, and Executive shall be entitled to receive the Accrued
Obligations promptly or, in the case of benefits described in Section 4(a)(v)
above, as such obligations become due to Executive.


(d)           Resignation.  Executive may terminate Executive’s employment upon
sixty days’ notice to OA provided in accordance with Section 7 below, subject to
OA’s right to waive any or all of such notice period.  If Executive so
terminates Executive’s employment, Executive shall be entitled to receive the
Accrued Obligations promptly, or, in the case of benefits described in Section
4(a)(v) above, as such obligations become due to Executive.  If the Company
elects to waive the notice period provided for in this Section 4(e), Executive
shall not be entitled to any compensation in respect of such period.


(e)           Other Terminations.  If Executive’s employment terminates for any
reason other than those specified in Sections 4(a), (b), (c) or (d)  above
(including without limitation, expiration of the Employment Period or election
by the Company or Executive not to extend the Employment Period), the Company
shall promptly, or in the case of items described in Section 4(a)(v) above, as
such obligations become due to Executive, pay or provide to Executive the
Accrued Obligations.
 
 
(f)           Release; Exclusivity of Benefits.  Notwithstanding anything in
this Agreement to the contrary, it shall be a condition to Executive’s right to
receive the Severance that Executive (or Executive’s estate)

 
5

--------------------------------------------------------------------------------

 
Exhibit 10.34



execute, deliver to the Company and not revoke a general release of claims in a
form reasonably prescribed by the Company (the “Release”).  Except as expressly
provided in this Section 4, upon the termination of Executive’s employment, the
Company shall have no obligations to Executive in connection with Executive’s
employment with the Company or the termination thereof.


(g)           Definitions.


“Cause” shall mean (i) a material breach of this Agreement by Executive; (ii)
the willful or repeated failure or refusal by Executive substantially to perform
Executive’s material duties hereunder; (iii) Executive’s commission of any
felony or other crime involving moral turpitude, (iv) fraud, embezzlement or
misappropriation by Executive relating to the Company or its funds, properties,
corporate opportunities or other assets to the extent that the Company
reasonably determines such act to be materially injurious to the Company, or (v)
Executive repeatedly acting in a manner or repeatedly making any statements, in
either case, which the Company reasonably determines to be detrimental or
damaging to the reputation, operations, prospects or business relations of the
Company.


“Disability” shall mean that Executive has become entitled to receive benefits
under the applicable provisions of a Company long-term disability insurance
program or, if no such program is applicable to Executive, then Disability means
Executive’s incapacity due to physical or mental illness during which Executive
is unable to substantially perform Executive’s duties under this Agreement for a
period of 6 consecutive months or for 180 days within any 365-day period or
which can reasonably be expected to continue indefinitely, in any case, as
determined by the Committee.


“Date of Termination” shall mean the date on which Executive experiences a
separation from service within the meaning of Section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended, and Treasury Regulation Section
1.409A-1(h) (a “Separation from Service”).


(h)           Potential Six-Month Delay.  Notwithstanding anything to the
contrary in this Agreement, no compensation or benefits, including without
limitation any Severance payments, shall be paid to Executive during the 6-month
period following Executive’s “separation from service” (within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”)) to the extent the Committee reasonably determines Executive is a
“specified employee” at the time of such Separation from Service (within the
meaning of Section 409A) and that that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Section
409A(a)(2)(b)(i) of the Code and/or cause Executive to incur additional taxes
under Section 409A of the Code.  If the payment of any such amounts is delayed
as a result of the previous sentence, then on the first business day following
the end of such 6-month period, (or such earlier date upon which such amount can
be paid under Section 409A without being subject to such additional taxes,
including as a result of Executive’s death), the Company shall pay Executive a
lump-sum amount equal to the cumulative amount that would have otherwise been
payable to Executive during such 6-month period, without interest thereon.


5.           Confidentiality, Nonsolicitation and Noncompetition.  Concurrently
herewith, Executive agrees to execute and comply with the terms of the
Confidentiality, Nonsolicitation
 

 
6

--------------------------------------------------------------------------------

 
Exhibit 10.34



and Noncompetition Agreement attached hereto as Exhibit A (the “Confidentiality
Agreement”).  The compensation and benefits provided under this Agreement are
hereby acknowledged by the Parties hereto to constitute adequate consideration
for Executive’s entering into the Confidentiality Agreement.
 
6.           Representations.
 
(a)           No Violation of Other Agreements.  Executive hereby represents and
warrants to the Company that (i) Executive is entering into this Agreement
voluntarily and that the performance of Executive’s obligations hereunder will
not violate any agreement between Executive and any other person, firm,
organization or other entity, including without limitation, any agreements with
the Company or any of its affiliates, and (ii) Executive is not bound by the
terms of any agreement with any previous employer or other Party to refrain from
competing, directly or indirectly, with the business of such previous employer
or other Party that would be violated by Executive’s entering into this
Agreement and/or providing services to the Company pursuant to the terms of this
Agreement.
 
(b)           No Disclosure of Confidential Information.  Executive’s
performance of Executive’s duties under this Agreement will not require
Executive to, and Executive shall not, rely on in the performance of Executive’s
duties or disclose to the Company or any other person or entity or induce the
Company in any way to use or rely on any trade secret or other confidential or
proprietary information or material belonging to any previous employer of
Executive.
 
7.           Notice.  Any notice or other communication required or permitted
under this Agreement shall be effective only if it is in writing and delivered
personally or sent by fax, email or registered or certified mail, postage
prepaid, addressed as follows (or if it is sent through any other method agreed
upon by the Parties):
If to the Company or On Assignment:
 
           On Assignment, Inc.
           26745 Malibu Hills Road
           Calabasas, CA 91301
           Tel: (818) 878-7900
           Attention: Chief Executive Officer
 
If to Executive: to the most current home address on file with the Company’s
Human Resources Department,
 
or to such other address as any Party may designate by notice to the other in
accordance with this Section 7, and shall be deemed to have been given upon
actual receipt.
 
9.           Section 409A.
 
(a)           General.  The payments and benefits provided hereunder are
intended to be exempt from or compliant with the requirements of Section
409A.  Notwithstanding any provision of this Agreement to the contrary, in the
event that following the effective date hereof, the Company reasonably
determines that any payments or benefits hereunder are not either

 
7

--------------------------------------------------------------------------------

 
Exhibit 10.34



exempt from or compliant with the requirements of Section 409A, the Company and
Executive shall work together in good faith to adopt such amendments to this
Agreement or adopt such other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions that
are necessary or appropriate (i) to preserve the intended tax treatment of the
payments and benefits provided hereunder, to preserve the economic benefits with
respect to such payments and benefits, and/or (ii) to exempt such payments and
benefits from Section 409A or to comply with the requirements of Section 409A
and thereby avoid the application of penalty taxes thereunder, provided that the
Company shall have no obligation to take any action described in this Section
9(a), to the extent the Company determines that taking any such action would be
detrimental to Company, or under any circumstances to indemnify Executive for
any failure of any provision of this Agreement to comply with or be exempt from
the requirements of Section 409A.


(b)           Certain Reimbursements.  To the extent that any reimbursements
hereunder constitute taxable compensation to Executive, such reimbursements
shall be made to Executive promptly, but in no event after December 31st of the
year following the year in which the expense was incurred, the amount of any
such amounts reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, and Executive’s right to reimbursement of
any such expenses shall not be subject to liquidation or exchange for any other
benefit.
 
10.           Miscellaneous.
 
(a)           Governing Law.  The rights and duties of the Parties will be
governed by the law of the State of Utah, excluding any choice-of-law rules that
would require the application of the laws of any other jurisdiction.  The
Parties consent to the jurisdiction of the state and federal courts located in
the state of Utah to adjudicate any disputes between the Parties.
 
(b)           Captions.  The captions of this Agreement are not part of the
provisions hereof, rather they are included for convenience only and shall have
no force or effect.
 
(c)           Amendment.  The terms of this Agreement may not be amended or
modified other than by a written instrument executed by the Parties or their
respective successors.
 
(d)           Withholding.  The Company shall withhold from any amounts payable
under this Agreement all federal, state, local and/or foreign taxes, as the
Company determines to be legally required pursuant to any applicable laws or
regulations.
 
(e)           No Waiver.  Failure by any Party to insist upon strict compliance
with any provision of this Agreement or to assert any right such Party may have
hereunder shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.
 
(f)           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
 

 
8

--------------------------------------------------------------------------------

 
Exhibit 10.34





 
(g)           Construction.  The Parties hereto acknowledge and agree that each
Party has reviewed and negotiated the terms and provisions of this Agreement and
has had the opportunity to contribute to its revision.  Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
Party shall not be employed in the interpretation of this Agreement.  Rather,
the terms of this Agreement shall be construed fairly as to all Parties and not
in favor or against any Party by the rule of construction abovementioned.
 
(h)           Assignment.  This Agreement is binding on and for the benefit of
the Parties and their respective permitted successors, heirs, executors,
administrators and other legal representatives.  Neither this Agreement nor any
right or obligation hereunder may be assigned by Executive.
 
(i)           Payment of Fees and Expenses.  In the event that any Party
initiates legal proceedings seeking legal or equitable relief relating to one or
more issues of or concerning an alleged breach of any provision of this
Agreement or seeking enforcement of any provision of this Agreement, the Party
that prevails in such legal proceeding with respect to any such issue shall be
entitled to payment from the non-prevailing Party of all reasonable attorneys’
fees and expenses incurred by the prevailing Party in connection with any such
legal proceeding.  “Expenses” shall include, but not be limited to, all
reasonable expenses and will not be limited to costs as defined by Rule 54 of
the Utah Rules of Civil Procedure.
 
(j)           Entire Agreement.  As of the Effective Date, this Agreement,
together with the Confidentiality Agreement, constitutes the final, complete and
exclusive agreement and understanding between Executive, OA the Company with
respect to the subject matter hereof and replaces and supersedes any and all
other agreements offers or promises, whether oral or written, made to Executive
by the Company, OA or any representative thereof.
 
(k)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
(l)           Construction.  Where the context requires, the singular shall
include the plural, the plural shall include the singular and any gender shall
include both genders.
 
IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Company
and OA have each caused these presents to be executed in their respective names
on their respective behalves, all as of the day and year first above written.
 
[signature page follows]
 

 
9

--------------------------------------------------------------------------------

 
Exhibit 10.34





 
ON ASSIGNMENT, INC.
 


 
By:/s/ Peter Dameris                                               
Name: Peter Dameris
Title:  President & Chief Executive Officer
 


 
VISTA STAFFING SOLUTIONS, INC.
 


 
By: /s/ Peter Dameris                                               
Name: Peter Dameris
Title:  Director
 


 


 
       /s/ Christian Rutherford                                  
                                                                                                                 CHRISTIAN
RUTHERFORD
 

 
10

--------------------------------------------------------------------------------

 



 
 
Exhibit A

 
CONFIDENTIALITY, NON-SOLICITATION
AND NON-COMPETITION AGREEMENT







 
11

--------------------------------------------------------------------------------

 

CONFIDENTIALITY, NON-SOLICITATION
AND NON-COMPETITION AGREEMENT


This Confidentiality, Non-Solicitation and Non-Competition Agreement (the
“Agreement”) is made by and among Vista Staffing Solutions, Inc. (including all
subsidiaries and divisions thereof, the “Company”), On Assignment, Inc. (“On
Assignment”) and Christian Rutherford (“Executive”).  The Company, On Assignment
and Executive are later in this Agreement sometimes referred to individually as
a “Party” or collectively as the “Parties.”


 WHEREAS, the Parties are entering into an employment agreement on this date
(the “Employment Agreement”), pursuant to which Executive will be eligible to
receive certain compensation and benefits in conjunction with his employment
with Company;


NOW, THEREFORE, in consideration of and integral to the consideration provided
under the Employment Agreement, in addition to other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereby
agree as follows:


1. Confidential Information.


 a.           Executive acknowledges and understands that Executive has had or
will have access to certain confidential, secret and proprietary information and
materials owned by the Company or its affiliates or which relate to the
Company’s or its affiliates’ historical, current or planned business or business
activities, including but not limited to, all information that relates to (a)
the Company’s business plans, strategic plans, forecasts, budgets, sales,
projections and costs; (b) the Company’s personnel and payroll records and
employee lists; (c) candidates and consultant/contractors, including without
limitation any physicians with which the Company engages, and further including
lists, resumes, preferences, transaction histories, rates and related
information; (d) the Company’s customers and prospective customers, including
their identity, customer files, special needs, job orders, preferences,
transaction histories, contacts, characteristics, agreements and prices; (e)
marketing activities, plans, promotions, operations, and research and
development; (f) business operations, internal structures and financial affairs;
(g) systems and procedures; (h) inventions (subject to Section 3 below),
processes, formulas, designs and developments; (i) pricing structure; (j)
proposed services and products; (k) contracts with other Parties; (l) solutions
to Company’s customer’s technical problems; (m) Company customer history and
technical information and (n) information on all persons for whom the Company or
its affiliates perform services or with whom Executive had contact related to
the Company’s or its affiliates’ current or planned business or business
activities and all other information the Company or its affiliates reasonably
designate as “confidential” (hereafter the “Confidential Information”),
provided, that Confidential Information shall not include information which (i)
is or becomes publicly known other than as a result of Executive’s actions in
violation of this Agreement; (ii) has been made available by the Company or its
affiliates, directly or indirectly, to a non-affiliated third Party without
obligation of confidentiality; or (iii) Executive is obligated to produce as a
result of a court order or pursuant to governmental action or proceeding,
provided that Executive gives On
 

 
12

--------------------------------------------------------------------------------

 

Assignment prompt written notice of such requirement prior to such disclosure
and assistance in seeking an order protecting such Confidential Information from
public disclosure.
 
 b.           In addition to the foregoing, Executive acknowledges that the term
“Confidential Information” includes (i) all information that has or could have
commercial value or other utility in the Company’s Business, or the unauthorized
disclosure of which could be detrimental to the Company’s interests, whether or
not such information is specifically identified as Confidential Information by
the Company and (ii) any and all information that the Company is obligated to
maintain as confidential or that the Company may receive or has received from
others with any understanding, express or implied, that it will not be
disclosed.  Executive acknowledges and agrees that all Confidential Information
shall be considered trade secrets of the Company and shall be entitled to all
protections given by law to trade secrets.  Confidential Information shall apply
to every form in which information shall exist, whether written, film, tape,
computer disk or other form of media, including original materials and any
copies thereof.
 
 c.           Executive agrees that the Confidential Information shall be the
sole and exclusive property of the Company.  Executive will not, at any time,
disclose or make known or use any Confidential Information to any person, firm,
corporation or other entity, except as authorized to do so in writing signed by
an executive officer of On Assignment.  Moreover, Executive will not directly or
indirectly help or assist any other person to do any of the prohibited acts
listed in this section.
 
2. Documents.  All notes, memoranda, files, records, writings and other
documents, whether on tangible or electronic media (“Documents”), which
Executive used or came into contact with which relate to or are useful in any
manner to the Business now or hereafter conducted by the Company are and shall
remain the sole and exclusive property of the Company.  Executive shall not
remove from the Company’s premises the original or any reproduction of any such
Documents nor any of the information contained therein without the prior written
consent of an authorized representative of On Assignment.
 
3. Developments.
 
a.           Property of the Company.  All Developments (as defined below) are
the sole property of the Company and, to the greatest extent possible, shall be
deemed assets of the Company and Executive shall retain no rights or interest of
any kind therein.  The Company shall own all right, title and interest of any
kind in and to all Developments and all related intellectual property, ownership
and other rights and Executive shall have no claim, interest, right or title in
and to each of the Developments and all related intellectual, ownership and
other rights thereto.
 
b.           Waiver of Rights; License.  In the event that, by operation of law
or otherwise, Executive retains any rights to any Developments or any related
intellectual property, ownership or other rights, Executive hereby transfers and
assigns to the Company, without further consideration, Executive’s entire right,
title and interest in and to such Developments and all related intellectual
property, ownership and other rights, and Executive hereby waives any and all
rights or interest of any kind therein including any moral rights; and to the
extent any right,
 

 
13

--------------------------------------------------------------------------------

 

title or interest in and to any Developments or any related intellectual
property, ownership or other rights cannot fully be assigned by Executive to the
Company, Executive hereby grants to the Company an exclusive, royalty-free,
transferable, irrevocable, perpetual, worldwide license (with rights to
sublicense) to use, exploit and practice such non-assignable right, title and
interest.  
 
c.           Cooperation.  Executive agrees to assist the Company in protecting
the Company’s sole interest in the Developments, and to execute any and all
documents reasonably required or requested by the Company to ensure that all
intellectual property rights in the Developments are owned solely and
exclusively by the Company.  Executive hereby irrevocably appoints the Company
as Executive’s true and lawful attorney-in-fact, which appointment is coupled
with an interest to act for and on Executive’s behalf to execute, verify and
file any such documents and to do all other acts to further the purposes of this
paragraph with the same legal force and effect as if executed by Executive
(including without limitation the right to execute assignments of and to
register any and all rights to the Developments), and this appointment shall
survive termination of this Agreement.  Executive agrees to promptly and fully
disclose in writing to the Company all Developments for a period beginning on
the date of the Employment Agreement until the first anniversary of the Date of
Termination (as defined in the Employment Agreement) (the “Restricted
Period”).  For the avoidance of doubt, the obligations in this agreement
including, without limitation, the Restrictive Covenants in Section 4, apply
regardless of the reason for Executive’s termination of employment.
 
d.           Limited Scope.  This Section 3 shall not apply to any inventions
that Executive develops entirely on his own time without using any of the
Company’s equipment, supplies, facilities or Confidential Information and which
do not relate to the Company’s present, future or prospective business,
products, research and development, processes or the work Executive performed
for the Company or to any invention developed by Executive that is not an
“Employment Invention” as that term is defined in the Utah Employment Inventions
Act.
 
4. Restrictive Covenants.
 
a.           Non-Competition.  Executive agrees that, at all times during the
Restricted Period, Executive will not, either directly or indirectly, with or
without compensation, individually or as an employee, agent, consultant,
contractor, advisor, greater than 2% stockholder, trust beneficiary, proprietor,
partner or member of, or as a person interested in or affiliated with, any other
entity engage in, provide, offer to provide, or assist anyone in providing,
services to a business that conducts activities (whether directly or through an
affiliate or subsidiary) substantially the same as or similar to the Company’s
Business or that competes with the Company’s Business anywhere within the United
States (“Restricted Territory”).
 
b.           Employee Non-Solicitation and No-Hire.  Executive acknowledges that
Executive has valuable information about the identity, qualifications and
on-going performance of the employees and independent contractors of the
Company.  During the Restricted Period, Executive agrees that Executive will not
directly or indirectly (i) hire, solicit, seek to employ, or seek to retain the
services of any person who is at that time or was within the previous twelve
 

 
14

--------------------------------------------------------------------------------

 

(12) months providing services to the Company as an employee or independent
contractor, (ii) persuade, induce or attempt to persuade or induce any such
person to leave his/her employment or to refrain from providing services to the
Company or (iii) disclose any Confidential Information about any such employee
or independent contractor to any prospective employer.
 
c.           Client Non-Solicitation.  Executive agrees that, at all times
during the Restricted Period, Executive shall not, nor shall Executive cause,
any person or entity under Executive’s direct or indirect control to, directly
or indirectly interfere with any business relationship between the Company and
any of its Clients.  Executive further agrees that during the Restricted Period,
Executive will not (i) solicit, seek to provide or provide services to any
Client for or on behalf of any entity engaged in or seeking to be engaged in the
Company’s Business, or (ii) persuade, induce or attempt to persuade or induce
any such entity to alter or reduce its use of services from the Company.
 
d.           Notification.  Executive agrees that, at all times during the
Restricted Period, Executive will promptly inform the Company in writing of any
employment or other business affiliations that Executive has with any business
or business entity offering or planning to offer a service or product in
competition with the Company.  Such information will include, but not be limited
to: (a) the name and address of the business or business entity with which
Executive has such a relationship; and (b) the general nature of Executive’s
business-related activities.  To the extent requested by the Company or On
Assignment, Executive agrees to provide such additional information as the
Company or On Assignment reasonably believes to be necessary for the Company or
On Assignment to ascertain whether Executive is complying with this Agreement
 
e.           Reasonableness of Restrictions.  Executive  acknowledges and agrees
that (a) the Company’s business is national in scope due to the nature of its
services and Clients; and (b) due to the nature of Executive’s ownership of and
managerial responsibilities at the Company, Executive had broad access to the
Company’s Confidential Information, responsibility for determining the Company’s
policies and strategic plans and regular interaction with the Company’s
Clients.  In view of the foregoing, the time limitation and geographic scope of
the restrictive covenants in this section are reasonable and necessary to
protect the Company’s legitimate interests, including, without limitation, its
Confidential Information, Client relationships and good will.  Nevertheless, in
the event that any such geographic scope and/or time limitation is deemed to be
unreasonable by a court, the Parties agree that such restrictions may be
modified to the extent necessary to render them reasonable and enforceable.  In
the event that Executive is in breach of any of the foregoing restrictions, the
time limitation thereof shall be extended for a period of time equal to the
period of Executive’s breach so as to provide the Company with the full benefit
of the restriction.
 
5. No Conflict or Constraint.  Executive represents and warrants that this
Agreement does not conflict with and will not be constrained by any prior
business or employment relationship or contract.
 
6. Definitions.  For purposes of this Agreement:
 

 
15

--------------------------------------------------------------------------------

 



 
a.  
“Business” shall mean the temporary and permanent staffing of medical
clinicians, including without limitation, physicians, physicians assistants,
nurses and other allied health professionals.

 
b.  
“Clients” shall mean all customers or clients for whom or which the Company has
performed during the preceding twelve months or is then-performing services or
has made during the preceding twelve months or is then-making sales in the
course of the Company’s Business and any potential customers or clients with
which the Company is then or has been in active negotiation, in either case,
prior to the date of this Agreement, notwithstanding that some or all such
Clients may be or may have been, induced to give their patronage to the Company
by Executive’s solicitations or by someone on Executive’s behalf, and
notwithstanding that all or some of such Clients previously may have been
Executive’s customers.

 
c.  
“Developments” means any and all: (i) ideas, designs, designations, concepts,
inventions, products, discoveries, improvements, processes, machines,
manufacturing, marketing, service methods and techniques, formulae, designs,
composition of matter, styles and specifications (whether or not protectable
under patent or other laws), (ii) works of authorship or information fixed in
any tangible medium of expression or mask works, (iii) trademarks, service marks
or trade names, (iv) trade secrets and know-how (including, without limitation,
any of the foregoing relating to formulae, patterns, compilations, programs,
methods, techniques or processes), (v) subject matter otherwise protectable
under patent, copyright, moral right, mask work, trademark, trade secret or
other laws, and (vi) products, systems, equipment, or devices which are
conceived, reduced to practice, created, derived, developed or made from any of
the foregoing clauses, and with respect to such foregoing clauses other than
clause (v), whether or not protectable under patent, copyright, moral right,
mask work, trademark, trade secret or other laws, which are conceived, reduced
to practice, created, derived, developed, improved or made by Executive (whether
at the request or suggestion of the Company or otherwise, whether alone or in
conjunction with others, and whether during regular hours of work or otherwise)
prior to the date of this Agreement, which may pertain to the present, future or
prospective business, products, research and development, or processes of the
Company.

 
7. Affirmation of Agreement.  If requested by the Company or On Assignment,
Executive agrees to reaffirm in writing the obligations imposed by, and
Executive’s past compliance with, any or all of the provisions of this
Agreement.
 
8. Injunctive Relief.  Executive agrees that it is impossible to measure in
money the damages that will accrue to the Company and On Assignment in the event
that Executive breaches any of the restrictions provided this
Agreement.  Accordingly, in the event that Executive breaches any such
restriction, the Company and On Assignment shall be entitled to an injunction,
without the need to post any bond therefore, restraining Executive from further
 

 
16

--------------------------------------------------------------------------------

 

violating such restriction.  If the Company or On Assignment shall institute any
action or proceeding to enforce any such restriction, Executive hereby waives
the claim or defense that the Company and/or On Assignment has an adequate
remedy at law and agree not to assert such claim or defense.  In the event that
Executive breaches any restriction in this Agreement, the time limitation set
forth in this Agreement regarding such restriction shall be extended for a
period of time equal to the period of time during which Executive is in breach,
such that the Company and On Assignment receive the full benefit of the
restriction.  The foregoing shall not prejudice the Company’s or On Assignment’s
right to require Executive to account for and pay over to the Company, and On
Assignment and Executive hereby agree to account for and pay over, the
compensation, profits, monies, accruals or other benefits derived or received by
Executive as a result of any transaction constituting a material breach of any
of the restrictions provided in this Agreement.
 
9. Entire Agreement.  This Agreement, together with the Employment Agreement,
constitutes the entire understanding and agreement of Executive, the Company and
On Assignment with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements or understandings, inducements or
conditions, express or implied, written or oral, between On Assignment, the
Company and Executive, including any such agreement entered into with any
division or subsidiaries of the Company or any predecessors of the Company.
 
10. Severability.  If any portion of this Agreement is held to be invalid or
unenforceable, or excessively broad, the remaining covenants and restrictions or
portions thereof shall remain in full force and effect to the fullest degree
possible to achieve the purposes of this Agreement and to afford the Company and
On Assignment the maximum protections allowed by law and, if with respect to any
of the provisions contained in Section 4 above, the invalidity or
unenforceability is due to the deemed unreasonableness of time or geographical
restrictions, such covenants and restrictions shall be effective for such period
of time and for such area as may be determined to be reasonable by a court of
competent jurisdiction.  The Parties agree that the Court shall construe any
invalid or unenforceable provisions in the manner that most closely reflects the
effect and intent of the original language.
 
11. Amendment.  Each Party agrees that any term or provision of this Agreement
may be amended or waived only by a writing signed by the other Parties.  The
failure of any Party to enforce any of the provisions in this Agreement will not
be construed to be a waiver of the right of that Party to enforce any such
provision thereafter.
 
12. Disclosure.  Executive agrees that this Agreement is not confidential, and
that the Company and On Assignment may provide copies of this Agreement to
others, including persons or entities that may employ, do business with, or
consider employing or doing business with Executive in the
future.  Notwithstanding the foregoing, Company or OA will take reasonable
efforts to inform Executive to whom and when this agreement is provided to
others.
 
13. Acknowledgment.  By signature below, each Party acknowledges that it (a) has
had sufficient opportunity to read each provision of this Agreement and
understands each
 

 
17

--------------------------------------------------------------------------------

 

 provision, (b) has had an opportunity to review the Agreement with legal
counsel of its choice, (c) is not under duress, and (d) is not relying on any
representations or promises that are not set forth in the Agreement.
 
14. Payment of Fees and Expenses.  In the event that any Party initiates legal
proceedings seeking legal or equitable relief relating to one or more issues of
or concerning an alleged breach of any provision of this Agreement or seeking
enforcement of any provision of this Agreement, the Party that prevails in such
legal proceeding with respect to any such issue shall be entitled to payment
from the non-prevailing Party of all reasonable attorneys’ fees and expenses
incurred by the prevailing Party in connection with any such legal
proceeding.  “Expenses” shall include, but not be limited to, all reasonable
expenses and will not be limited to costs as defined by Rule 54 of the Utah
Rules of Civil Procedure.
 
15. Enforcement.  The rights and duties of the Parties will be governed by the
local law of the State of Utah, excluding any choice-of-law rules that would
require the application of the laws of any other jurisdiction, which shall be
the exclusive jurisdiction for adjudicating any disputes between Executive, On
Assignment and the Company arising out of or relating to this Agreement.
 
16. Headings.  The headings of this Agreement are not part of the provisions
hereof, rather they are included for convenience only and shall have no force or
effect.
 
17. Construction.  Where the context requires, the singular shall include the
plural, the plural shall include the singular and any gender shall include both
genders.
 
Each of the Parties hereto acknowledges that such Party has read this Agreement,
that such Party understands each and every provision of this Agreement, and that
nothing such Party has been told is in any way at variance or in conflict with
the provisions of this Agreement.


[signature page follows]



 
18

--------------------------------------------------------------------------------

 



CHRISTIAN RUTHERFORD




/s/ Christian Rutherford                                  






VISTA STAFFING SOLUTIONS, INC.




/s/ Peter Dameris                                               
Name: Peter Dameris
Title:  Director




ON ASSIGNMENT, INC.




/s/ Peter Dameris                                               
Name:  Peter Dameris
Title: Chief Executive Officer



 
19

--------------------------------------------------------------------------------

 
